Case 3:18-cv-01708-VLB Document 36-18 Filed 07/26/19 Page 1 of 2




                 EXHIBIT 15
                        Case 3:18-cv-01708-VLB Document 36-18 Filed 07/26/19 Page 2 of 2




                 Garage Media is an outdoor media technology company that helps to create landmark structures with
                 digital architectural designs. These digital media fa~ades work in harmony with the building, adding
                 benefits to an urban environment with spectacular images, art, video, and advertising on the fa~ade
                 surface of the building.

                 HTF entered into a lease with Garage Media in June 2011. The collateral consists of a 6,000 sq. ft.
                 Mediamesh display located at the Port Authority Bus Terminal (PABT) in Manhattan's Time Square. Since
                 the inception of the transaction, the sign has fallen short of its projected revenues due to issues with
                 sales management and the lighting of the display. The manufacturer of the bulbs for the display filed
                 bankruptcy and is no longer in business and the borrower is unable purchase replacement bulbs. There
                 is approximately one hundred rows of lighting in the display and only seventy percent of the bulbs are in
                 working order. In February 2013, HTF restructured the sign lease extending the term, removing the
                 residual risk and lowering the payment through the term. From early 2013 through to early 2014, the
                 customer was punctual in its payments and was supported by its three principals (all of whom are
                 guarantors under the lease) injecting $1.SMM. In early 2014, the customer replaced the original sales
                 manager, A2a Media, with Clear Channel Outdoor (one of the largest outdoor advertising companies in
                 the world) who also extended a line of credit to the business which was drawn upon to help supplement
                 HTF's lease payments. In mid- 2014, the customer started to fall behind on its payments as the principals
                 were discussing several deals with potential investors in the sign. The lease was downgraded to non-
                 accrual in 2014 and is paid through December of the same year. HTF has not received any further
                 payments since that time. In January 2018, SAD met with the guarantors at their office in Time Square
                 regarding their intentions to retire the outstanding and requested current financial information on the
                 guarantors and a short time line to enter into a lease agreement with PABT the expires December 31,
                 2018 and a buyer for the display to retire the HTF debt.

                 Based on the uncertainty of a sale of the display that has no value based on its present condition and
                 financial condition of the company and guarantors a charge off in the amount of $3,883,080.49 is
                 recommended.




FOIA Confidential Treatment Requested
